—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rivera, J.), rendered January 5,1995, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not violate the defendant’s right to confront and cross-examine the witnesses against him by refusing to compel the undercover officer who purchased narcotics from the defendant to reveal the exact location of the officer’s so-called "Kel” transmitter, a device whose primary function is to help ensure the safety of such officers. A review of the record indicates that despite the court’s limitation, the defendant was able to sufficiently probe the intended area of inquiry and explore the plausibility of the undercover officer’s direct testimony (see, People v Chin, 67 NY2d 22, 31; People v Allen, 50 NY2d 898, 899; People v Early, 186 AD2d 377).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Copertino, Altman and Hart, JJ., concur.